Citation Nr: 1641309	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Service connection for a respiratory disorder.

2.  Service connection for dry eye syndrome.

3.  Service connection for difficulty swallowing.

4.  Service connection for Bell's palsy.

5.  Service connection for a bilateral hand disorder.

6.  Service connection for a meningioma of the scalp.

7.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another or by reason of being housebound.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1972 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, February 2012, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in North Little Rock, Arkansas.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In November 2015, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain Social Security Administration (SSA) disability records.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the November 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issues of service connection for a respiratory disorder and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current disability of dry eye syndrome. 

2. The current dry eye syndrome started many years after service and is not etiologically related to service.

3. The Veteran's difficulty swallowing, which started after service, is not etiologically related to service.

4. The Veteran has no diagnosed disability manifested by difficulty swallowing for VA compensation purposes.

5. The Veteran has current disabilities of Bell's palsy and meningioma of the scalp, but does not have a current bilateral hand disability for VA compensation purposes. 

6. There was no injury, disease, or event pertaining to Bell's palsy, the scalp, or the hands in service. 

7. Symptoms of Bell's palsy, bilateral hand arthritis, and meningioma of the scalp were not chronic in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation. 

8. The current Bell's palsy and meningioma of the scalp disabilities, which started many years after service, are not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for dry eye syndrome are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for difficulty swallowing are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. The criteria for service connection for Bell's palsy are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for a bilateral hand disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5. The criteria for service connection for meningioma of the scalp are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

With respect to the duty to notify, VA sent notice letters to the Veteran in December 2008, January 2012, and July 2012, which notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) disability records, the relevant VA examinations reports, and the Veteran's written statements.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

With respect to the claims for service connection for dry eye syndrome, Bell's Palsy, difficulty swallowing, bilateral hand disorder, and meningioma of the scalp, as the Board will discuss below, the weight of the evidence is against finding that there was in-service injury, disease, or event of the eyes, hands, or scalp, or pertaining to Bell's Palsy or difficulty swallowing, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between the dry eye syndrome, Bell's Palsy, difficulty swallowing, bilateral hand disorder, and meningioma of the scalp and any in-service event.  Moreover, as explained below, the Veteran does not have a current disability pertaining to difficulty swallowing.  Absent evidence that indicates that the Veteran has a current claimed disability that may be associated with or related to an injury or disease in service, the Board finds that a VA examination is not necessary for disposition of these claims.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon, 20 Vet. App. 79; see also Bardwell v. Shinseki, 24 Vet. App. 36, 40   (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

There is no in-service injury, disease, or event to which a competent medical opinion could relate any current dry eye syndrome, Bell's palsy, difficulty swallowing, bilateral hand disorder, or meningioma of the scalp, or a factual basis of continuous symptoms that would support an opinion.  Any such opinion purporting to relate a current dry eye syndrome, Bell's palsy, difficulty swallowing, bilateral hand disorder, or meningioma of the scalp to service would necessarily be speculative because it would purport to relate a current disability to something that did not occur in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); Bardwell, 24 Vet. App. at 40.  For these reasons, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claims for service connection for dry eye syndrome, Bell's palsy, difficulty swallowing, bilateral hand disorder, and meningioma of the scalp.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Accordingly, referral of service connection for dry eye syndrome, Bell's palsy, difficulty swallowing, bilateral hand disorder, or meningioma of the scalp for a VA examination or to obtain a medical opinion with respect to direct service connection would be a useless act.  The duty to assist by providing an additional VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating service connection for dry eye syndrome, Bell's palsy, difficulty swallowing, bilateral hand disorder, or meningioma of the scalp.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Arthritis, Bell's Palsy, and meningioma of the scalp (benign tumors arising from the coverings of the brain and spinal cord) are "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for a bilateral hand disorder, Bell's Palsy, and meningioma of the scalp.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  However, difficulty swallowing and dry eye syndrome are not "chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for difficulty swallowing and dry eye syndrome.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and arthritis, Bell's Palsy, or meningioma of the scalp becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Dry Eye Syndrome 

The Veteran generally contends that service connection is warranted for dry eye syndrome.  The Veteran indicated that he has redness and pain in the eyes.  See April 2010 VA Form 9.  The Veteran did not provide any specific contentions as to why service connection is warranted, or how dry eye syndrome may be related to active service. 

The Board finds that the evidence is in relative equipoise as to whether the Veteran has a current disability of dry eye syndrome.  A February 2006 VA treatment record showed a diagnosis of dry eye syndrome; a July 2008 VA treatment record listed dry eye on the VA active problems list; and an April 2011 VA treatment record noted that that the Veteran had dry eye symptoms. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an eye injury, disease, or event during active service, and that the current dry eye syndrome is not etiologically related to service.  The Veteran has not alleged, and the record does not otherwise show that he had any eye injury, disease, or event during service, to include dry eye syndrome.  Service treatment records show no complaints, treatment, or diagnosis of dry eye syndrome or any eye disorder during service, but show that the Veteran sought treatment for other problems.  

Because the service treatment records appear complete, and the Veteran reported other symptoms and disorders during service but did not complain of eye symptoms, the Board finds that dry eye syndrome symptoms would have ordinarily been recorded during service.  In this case, an August 1972 service treatment record shows that the Veteran sought treatment for an acute anxiety attack.  The rest of the service treatment records are negative for any reports of dry eye syndrome or symptoms thereof.  The lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of dry eye syndrome symptoms or a dry eye syndrome disability during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).
 
The first post-service evidence of an eye disorder is in August 2004, which is approximately 32 years after service separation.  An August 2004 VA treatment record shows that the Veteran reported that sometimes his eyes were too dry and sometimes made too many tears.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).    

The weight of the evidence shows that in this Veteran's case symptoms of dry eye syndrome were not manifested until approximately 32 years after service separation.  Consequently, the Veteran's purported opinion attributing a current dry eye syndrome to service is outweighed by the lay and medical evidence of record showing no dry eye syndrome or any eye symptoms, diagnosis, or treatment for many years after service separation.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for dry eye syndrome must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Difficulty Swallowing

The Veteran generally contends that service connection is warranted for difficulty swallowing.  See April 2010 VA Form 9.  The Veteran did not provide any specific contentions as to why service connection is warranted, or how difficulty swallowing may be related to active service. 

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran did not have difficulty swallowing during service.  The Veteran has not alleged, and the record does not otherwise show, that he had difficulty swallowing in service.  Service treatment records show no complaints, diagnosis, or treatment of difficulty swallowing or any related disease, but show that the Veteran sought treatment for other problems.  Because the service treatment records appear complete, and the Veteran reported other symptoms and disorders during service but did not complain of difficulty swallowing, the Board finds that difficulty swallowing would have ordinarily been recorded during service.  In this case, an August 1972 service treatment record shows that the Veteran sought treatment for an acute anxiety attack.  The rest of the service treatment records are negative for any reports of difficulty swallowing.  The lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of a disability a symptom of which is difficulty swallowing during service.  See Kahana, 24 Vet. App. at 437; Cf. AZ, 731 F.3d at 1315-18; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803 (7).

The Board finds that the weight of the lay and medical evidence demonstrates that the difficulty swallowing, which started after service, is not etiologically related to service.  The first post-service evidence of difficulty swallowing is in May 2007, which is approximately 35 years after service separation.  See Maxson, 230 F.3d at 1333.  The record does not show, and the Veteran has not asserted, that the difficulty swallowing started in service. 

Finally, the record reflects that the Veteran has not been diagnosed with a disability pertaining to difficulty swallowing.  Difficulty swallowing is a symptom rather than a disability for VA compensation.  Symptoms without an underlying medical condition do not constitute a disability for VA purposes.  See Sanchez-Benitez, 
13 Vet. App. at 285.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  However, where, as here, the weight of the lay and medical evidence of record shows no current "disability" a symptom of which is difficulty swallowing at any time during the claim/appeal period, that holding is of no advantage.  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for difficulty swallowing; therefore, the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Bell's Palsy, Bilateral Hand Disorder, 
and Meningioma of the Scalp

The Veteran generally contends that service connection is warranted for Bell's palsy, a bilateral hand disorder, and meningioma of the scalp.  See April 2010 VA Form 9.  The Veteran did not provide any specific contentions as to why service connection is warranted, or how Bell's palsy, a bilateral hand disorder, or meningioma of the scalp may be related to service. 

The Board finds that the Veteran has a current disability of Bell's palsy.  A June 2008 VA treatment record shows a diagnosis of Bell's Palsy, and an August 2008 private treatment record shows that the Veteran was still having some residual effects of Bell's Palsy. 

The Board finds that the Veteran has a current disability of meningioma of the scalp.  A September 2010 VA treatment record shows a notation of subcutaneous nodule of the scalp, and a diagnosis of stable meningioma.  An April 2011 VA treatment record listed meningioma on the active problems list.  The record also reflects that the Veteran underwent resection of a right frontal meningioma in 2012.  See, e.g., June 2015 VA treatment record. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have a current disability of the hands.  VA treatment records dated in May 2015 and June 2015 show that the Veteran reported pain and swelling of the hands; however, no diagnosis was rendered.  While a May 2015 VA treatment record shows that the Veteran reported arthritis pain in the hands, the record does not show a diagnosis of bilateral hand arthritis.  However, even assuming, arguendo, that the Veteran has bilateral hand arthritis, as explained below, the weight of the evidence demonstrates that there was no injury, disease, or event pertaining to the hands in service, a hand disability did not start in service or is etiologically related to service, and symptoms of bilateral hand arthritis did not start in service, were not continuous since service separation, and did not manifest to a compensable degree within one year of service separation. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event pertaining to Bell's Palsy, the hands, or meningioma of the scalp during active service, and did not experience the onset of symptoms of Bell's Palsy, a bilateral hand disorder, or meningioma of the scalp during service or for a long time after service.  The Veteran has not alleged, and the record does not otherwise show, that the Veteran sustained an injury, disease, or event pertaining to Bell's palsy, the hands, or meningioma of the scalp during service.  Review of service treatment records shows no complaints, treatment, or diagnosis pertaining to Bell's palsy, a hand disorder, or meningioma of the scalp during service, but show that the Veteran sought treatment for other problems.  Because the service treatment records appear complete, and the Veteran reported other symptoms and disorders during service but did not complain of symptoms of Bell's palsy, a bilateral hand disorder, or meningioma of the scalp, the Board finds that Bell's palsy, a bilateral hand disorder, or meningioma of the scalp would have ordinarily been recorded during service.  In this case, an August 1972 service treatment record shows that the Veteran sought treatment for an acute anxiety attack.  The rest of the service treatment records are negative for any reports pertaining to Bell's palsy, a bilateral hand disorder, or meningioma of the scalp.  The lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of Bell's palsy, a bilateral hand disorder, or meningioma of the scalp during service.  See Kahana at 437; Cf. AZ at 1315-18; Buczynski at 224; see also Fed. R. Evid. 803(7).

The first evidence of Bell's palsy is in March 2004, which is approximately 32 years after service separation.  A March 2004 private treatment record shows a diagnosis of acute onset of Bell's palsy.  The first evidence of a bilateral hand disorder is in May 2015, which is approximately 43 years after service separation.  A May 2015 VA treatment record shows that the Veteran reported that he had arthritis pain in the hands, but no diagnosis was rendered.  An August 2004 x-ray report shows a normal radiological evaluation of the hands.  The first evidence of meningioma of the scalp is in November 2009, which is approximately 35 years after service separation.  A November 2009 VA mental health treatment record noted an incidental finding of meningioma.  See Maxson at 1333.    

The weight of the evidence shows that in this Veteran's case symptoms of Bell's Palsy, hand, or scalp meningioma symptoms were not manifested until approximately 32, 43, and 35 years, respectively, after service separation.  Consequently, the Veteran's purported opinion attributing a current Bell's palsy, bilateral hand disorder, or scalp meningioma to service is outweighed by the lay and medical evidence of record showing no Bell's palsy, bilateral hand, or scalp meningioma symptoms, diagnosis, or treatment for many years after service separation.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for Bell's palsy, a bilateral hand disorder, and meningioma of the scalp on a direct and presumptive basis must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for dry eye syndrome is denied. 

Service connection for difficulty swallowing is denied. 

Service connection for Bell's palsy is denied. 

Service connection for a bilateral hand disorder is denied. 

Service connection for meningioma of the scalp is denied. 


REMAND

Service Connection for Respiratory Disorder

The Veteran contends that service connection for a respiratory disorder is warranted because it was aggravated by service.  Specifically, the authorized representative noted that the Veteran received a chest x-ray at the Marine Corps Recruit Depot, which shows granulomas in both hila, or alternatively a calcified lymph node, and that the service clinician ordered a follow-up examination, including x-rays, which was never performed.  The representative asserted that a respiratory disorder, which may have predated service, was aggravated by service.  See, e.g., August 2016 representative statement.  

The May 30, 1972 service enlistment examination report shows a normal clinical evaluation of the lungs and chest; therefore, a respiratory disorder was not "noted" at service entry.  The DD Form 214 reflects that the Veteran entered active duty on July 6, 1972.  A July 27, 1972 service treatment record showed a positive tuberculosis skin test.  At that time, the Veteran reported a pre-service entrance history of tuberculosis exposure on July 4, 1972.  An August 1972 chest x-ray report revealed granulomas in both hila of the lungs and a possible calcified lymph node of the lower right hilum, and recommended that the Veteran receive a repeat chest x-ray in 4 to 6 weeks for comparison.  Service treatment records do not show that a repeat chest x-ray was performed. 

In September 2011, the Board remanded the issue of service connection for a respiratory disorder to the AOJ in order to provide the Veteran with a VA examination with opinion by a pulmonologist or similar specialist.  Pursuant to the September 2011 Board Remand, the Veteran underwent VA respiratory and tuberculosis examinations by a VA internal medicine specialist in March 2012.  The March 2012 VA examiner opined that it is clear and unmistakable and less likely than not that the Veteran's lung disorder was not incurred or aggravated by military service.  The March 2012 VA examiner indicated that service treatment records, timeline, and dates of diagnosis support this opinion. 

The March 2012 VA examiner opined that the Veteran had to have a tuberculosis infection prior to service to have incurred calcification by the August 14, 1972 chest x-ray.  The March 2012 VA examiner also opined that it is clear and unmistakable that the Veteran's tuberculosis/granulomatous infection was not aggravated by military service, and that it is less likely than not that the Veteran incurred tuberculosis/granuloma in service or aggravation by service.  The March 2012 VA examiner reasoned that the Veteran had a tuberculosis infection manifested by a positive purified protein derivative (PPD) test in 1972 but that the Veteran had no active disease then or now.  The March 2012 VA examiner indicated that it cannot be answered except by speculation whether the calcified changes on chest x-ray represent a tuberculosis infection or other granulomatous infection.  The March 2012 VA examiner explained that all calcification represents inactivity, and that the granulomas in the 2007 chest x-ray are more than likely the same as those on the 1972 chest x-ray, but that the Veteran's disease was inactive on both occasions.  

The March 2012 VA examiner did not provide an opinion as to whether a lung disorder, to include tuberculosis, clearly and unmistakably preexisted service.  Based on the foregoing, the Board finds that remand for a VA addendum is necessary to help answer this question.

SMC

The issue of entitlement to SMC is inextricably intertwined with the remanded service connection issue, and adjudication must be deferred pending completion of the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, entitlement to SMC is remanded to the AOJ for readjudication after all development related to all other remanded issues is completed and all remanded issues have been readjudicated.

Accordingly, the issues of service connection for a respiratory disorder and SMC are REMANDED for the following actions:

1. Return the case file to the VA examiner who conducted the March 2012 examination for an addendum opinion regarding the etiology of the current respiratory disability, to include tuberculosis.  If the March 2012 VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner is requested to provide the following opinions:

Does the Veteran currently have tuberculosis or a residual thereof?  If the Veteran has tuberculosis, is it active or inactive? 

Does the August 1972 x-ray study show that the Veteran had tuberculosis or a residual thereof?  If the Veteran had tuberculosis, was it active or inactive? 

Does the August 1972 x-ray study show an indication of a respiratory disorder other than tuberculosis? 

Did tuberculosis or another respiratory disorder (manifested in granulomas of the lungs and possible calcified lymph node of the right hilum as shown in the August 1972 X-ray) clearly and unmistakably preexist entrance into service in July 1972?

If preexisting, was the preexisting disorder clearly and unmistakably not chronically worsened during (not aggravated by) active service from July 1972 to November 1972? 

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

2. Thereafter, the issues of service connection for a respiratory disorder and SMC should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


